DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/593231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. ‘231 discloses a method for producing a polyacetal resin composition, the composition comprising at least 100 parts (A) polyacetal, 0.01-0.50 parts of (B) an aliphatic carboxylic acid hydrazide, 0.001-0.50 parts by mass of (C) a hydantoin compound having two hydrazincarbonylalkyl groups, and 0.001-0.30 parts by mass of (D) an alkaline earth metal salt of aliphatic carboxylic acid, wherein the total amount of (B) and (C) is 0.03-0.55 parts by mass, and the polyacetal polymer is obtained by copolymerizing trioxane with a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/637624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application No. ‘624 discloses an automobile interior component which is obtained using a polyacetal resin composition, the composition comprising at least 100 parts (A) polyacetal, 0.03-0.30 parts of (B) a hindered phenol antioxidant, 0.01-0.50 parts of (C) an aliphatic carboxylic acid hydrazide, 0.001-0.50 parts by mass of (D) a hydantoin compound having two hydrazincarbonylalkyl groups, and 0.001-0.30 parts by mass of (E) an alkaline earth metal salt of aliphatic carboxylic acid, wherein the total amount of (C) and (D) is 0.03-0.55 parts by mass, and the polyacetal polymer is obtained by copolymerizing trioxane with a cyclic ether, etc. (claim 1), where (B) is sebacic acid dihydrazide, (C) is 1,3-bis(hydrazinocarbonoetyl)-5-isopropylhydantoin, and (D) is calcium stearate or calcium 12-hydroxystearate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harashina (US 2007/0054998).
Harashina exemplifies a composition comprising 100 parts (a-1) polyacetal, 0.4 parts (b-1) 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin, 0.3 parts (c-1) antioxidant, 0.2 parts (d-3) processing stabilizer, and 0.03 parts (e-4) calcium stearate (p. 18, Table 1, Example 7).
Harashina requires the compositions to contain the polyacetal resin (a-1) and a hetero atom-containing aliphatic carboxylic acid hydrazide (b-1) which is used to improve the processing stability of the polyacetal resin and inhibit generation of formaldehyde (p. 3, [0027]), and teaching that (b-1) can be used in combination with additives such as antioxidants, processing stabilizers, heat stabilizers, weather/light-resistant stabilizer, impact resistance improver, gloss Harashina teaches the heat stabilizer to include a basic nitrogen-containing compound, specifically listed to include a hydrazine compound (p. 10, [0090]-[0093]), teaching that although the hydrazine compound includes a carboxylic acid hydrazide, this carboxylic acid hydrazide is different from the above-mentioned hetero atom-containing aliphatic carboxylic acid hydrazides and substantially does not contain the hetero atom in a carboxylic acid constituting the carboxylic acid hydrazide, specifically listing the hydrazine to include sebacic acid dihydrazide (p. 12, [0102]).  Harashina teaches that the hydrazine compound is present in an amount of preferably 0.005-0.08 parts by weight relative to 100 parts by weight of the polyacetal resin (p. 13, [0126]).
Therefore, adding 0.005-0.08 phr sebacic acid dihydrazide to Example 7 of Harashina is prima facie obvious, as this modification is clearly suggested by the teachings of Harashina, suggesting a total content of 1,3-bis(2-hydrazinocarbonylethyl)-5-isopropylhydantoin and sebacic acid dihydrazide as 0.41-0.48.
Harashina is prima facie obvious over instant claims 1-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Brieann R Johnston/Primary Examiner, Art Unit 1766